DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “the pump chamber” on lines 14-15 should be amended to recite “the at least one pump chamber” to match the language used earlier in the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The term “the” in the phrase “the expected drain time” on line 2 should be replaced with the term “an” in order to have proper antecedent basis.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  The phrase “at least one pump” on line 2 should be replaced with the term “piston” to match the language of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Re claims 11 and 12, claim 11 recites “a first piston” for “a first pump chamber of the at least one pump chamber” and “a second piston” for “a second pump chamber of the at least one pump chamber”. In view of claim 1 being amended to recite “a piston” that causes “a volume of fluid” to “enter the at least one pump chamber”, it is unclear if the newly recited “piston” of claim 1 is intended to be the same as one of the “first piston” and the “second piston” of claim 11 (thus resulting in claim 11 requiring at least two pistons) or is intended to be different therefrom (thus resulting in claim 11 requiring at least three pistons). Similarly, it is unclear if “the at least one pump chamber” within which the “volume of fluid enters” in claim 1 is intended to be one of the “first pump chamber” or the “second pump chamber” of claim 11 (thus resulting in claim 11 requiring at least two pump chambers) or is intended to be different therefrom (thus resulting in claim 11 requiring at least three pump chambers). Claim 12 is rejected due to its dependence on claim 11. For the sake of examination, the “piston” and “at least one pump chamber” of claim 1 are interpreted as being the same as the “first piston” and the “first pump chamber”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PG PUB 2013/0106609) in view of Childers et al. (PG PUB 2009/0012461).
Re claim 1, Singh discloses a peritoneal dialysis (PD) system (Para 55; as seen in Fig 3; it is noted that all reference characters cited below refer to Fig 3 unless otherwise noted), comprising: at least one pump 133A+134A, 133B+134B configured to provide or withdraw fluid from a line 130 connected to a catheter (“catheter”, Para 72) inserted into a peritoneal cavity of a patient (Para 72); a cassette 112 including at least one pump chamber 138A, 138B and at least one pressure sensing chamber P, P (Fig 6) fluidly coupled to the at least one pump chamber (Para 79), wherein the line is fluidly coupled to the at least one pump chamber (Para 72); and a processor (“microprocessor”, Para 80) configured to: detect a low fluid flow condition during a phase of a PD cycle (Para 95, wherein the claimed low fluid flow condition is a “high resistance level” and the claimed phase is a drain phase), and responsive to the low fluid flow condition, adjust operating parameters of the at least one pump to reduce a speed of the at least one pump from a first speed to a second speed that is less than the first speed (Para 95, “reduce the pump speeds”). Singh discloses that, while the pump is operated at the second speed, a volume of fluid enters the at least one pump chamber during a retraction stroke of a piston 133A+133B, 134A+134B included in the at least one pump for a consecutive number of strokes (Para 72); however, Singh does not disclose that, while at this second speed, the processor is configured to detect a low fluid volume condition by detecting that the volume of fluid that enters the at least one pump chamber during the retraction stroke of the piston for at least two consecutive strokes at the second speed is less than a threshold volume of fluid.
Childers, however, teaches a peritoneal dialysis system that comprises a processor configured to detect a low fluid volume condition (Para 284, “a total volume of effluent pulled from the patient is calculated and compared to a minimum drain volume”, “if total effluent volume is less than a minimum volume […]”) by detecting that a volume of fluid that enters at least one pump chamber during a filling action (comparable to the retraction stroke of Singh) for at least two consecutive strokes (“after the patient is determined to be empty in step 478”, Para 284; as seen in Fig 31, step 478 is preceded by the pump pulling fluid into the pump chamber at least two times via loop 448; “Step 448 creates a loop in which left pump chamber continues to drain”, Para 278 and “a loop is created as long as real time volume is less than the threshold”, Para 279)  is less than a threshold volume of fluid (“a loop is created as long as real time volume is less than the threshold”, Para 279; “a total volume of effluent pulled from the patient is calculated and compared to a minimum drain volume”, “if total effluent volume is less than a minimum volume”, Para 284) for the purpose of determining if a minimum percentage of dialysate has been drained from a patient (Para 284). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Singh to include the processor such that it is configured to detect a low fluid volume condition by detecting that the volume of fluid that enters the at least one pump chamber during the retraction stroke of the piston for at least two consecutive strokes at the second speed is less than a threshold volume of fluid, as taught by Childers, for the purpose of determining if a minimum percentage of dialysate has been drained from a patient (Para 284).
Re claim 2, as set forth in the rejection of claim 1 above, Singh does not disclose that the processor is configured to detect a low fluid volume condition but has been modified by Childers to teach this limitation (please see the rejection of claim 1 above). Therefore, Singh does not disclose that the processor is configured to trigger an alarm or terminate the phase of the PD cycle after detecting the low fluid volume condition. However, Childers additionally teaches that the processor is configured to, after detecting the low fluid volume condition, trigger an alarm (“low drain alarm”, Para 284) for the purpose of alerting a user that a minimum of drainage has not been met (Para 284). Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to modify Singh to include the processor such that it is configured to trigger an alarm after detecting the low fluid volume condition, as also taught by Childers, for the purpose of alerting a user that a minimum of drainage has not been met (Para 284).
Re claim 5, as set forth in the rejection of claim 1 above, Singh discloses that the processor is configured to detect a low fluid flow condition (please see the rejection of claim 1 above). Singh does not disclose that the low fluid flow condition comprises determining that a total volume of fluid drained from the peritoneal cavity during a Page 2 of 9Application No. 16/447,759Reply to Restriction Requirement drain phase of the PD cycle is less than a threshold value after a period of time has elapsed, the period of time measured from the start of the drain phase of the PD cycle. Childers, however, teaches that the processor also detects a low fluid flow condition comprising determining that a total volume of fluid drained from the peritoneal cavity during a Page 2 of 9Application No. 16/447,759Reply to Restriction Requirementdrain phase of the PD cycle is less than a threshold value after a period of time has elapsed (“if a flowrate has remained under the low end threshold for less than the second preset time T3, method 400 determines whether the real time volume calculation of effluent fill exceeds a threshold”, Para 274), the period of time measured from the start of the drain phase of the PD cycle (inherent as the timing begins when the drain phase begins) for the purpose of determining if a minimum percentage of dialysate has been drained from a patient (Para 284). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Singh to include the processor such that the low fluid flow condition detected comprises determining that a total volume of fluid drained from the peritoneal cavity during a Page 2 of 9Application No. 16/447,759Reply to Restriction Requirementdrain phase of the PD cycle is less than a threshold value after a period of time has elapsed, wherein the period of time measured from the start of the drain phase of the PD cycle, as taught by Childers, for the purpose of determining if a minimum percentage of dialysate has been drained from a patient (Para 284).
Re claim 6, as set forth in the rejections of claims 1 and 5 above, Singh does not disclose that the processor is configured to detect a low fluid volume condition that comprises determining that a total volume of fluid drained from the peritoneal cavity during a drain phase of the PD cycle is less than a threshold vale after a period of time has elapsed, wherein the period of time is measured from the start of the drain phase of the PD cycle, but has been modified by Childers to teach this limitation (please see the rejections of claims 1 and 5 above). Singh/Childers does not explicitly disclose that the threshold value is equal to 35 percent of an expected drain volume and the period of time is 50 percent of an expected drain time. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Singh/Childers to include the threshold value as being equal to 35 percent of an expected drain volume and the period of time as being 50 percent of an expected drain time since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Additionally, Applicant discloses that different low fluid flow conditions can utilize different criteria and that a threshold value equal to 35 percent of an expected drain volume and a period of time equal to 50 percent of an expected drain time are only two examples of these criteria (Para 88,89) and are not provided with criticality. Therefore, it would have been an obvious matter of design choice to modify the threshold value to be equal to 35 percent of an expected drain volume and the period of time to be 50 percent of an expected drain time since Applicant has not disclosed that having this criteria solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality of this criteria, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Re claim 7, as set forth in the rejections of claims 1 and 5 above, Singh does not disclose that the processor is configured to detect a low fluid volume condition that comprises determining that a total volume of fluid drained from the peritoneal cavity during a drain phase of the PD cycle is less than a threshold vale after a period of time has elapsed, wherein the period of time is measured from the start of the drain phase of the PD cycle, but has been modified by Childers to teach this limitation (please see the rejections of claims 1 and 5 above). Singh/Childers does not explicitly disclose that the threshold value is equal to 70 percent of an expected drain volume and the period of time is the expected drain time.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Singh/Childers to include the threshold value as being equal to 70 percent of an expected drain volume and the period of time as being an expected drain time since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Additionally, Applicant discloses that different low fluid flow conditions can utilize different criteria and that a threshold value equal to 70 percent of an expected drain volume and a period of time equal to an expected drain time are only two examples of these criteria (Para 88,89) and are not provided with criticality. Therefore, it would have been an obvious matter of design choice to modify the threshold value to be equal to 70 percent of an expected drain volume and the period of time to be an expected drain time since Applicant has not disclosed that having this criteria solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality of this criteria, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Re claim 9, as set forth in the rejections of claim 1 above, Singh does not disclose that the processor is configured to detect a low fluid volume condition that comprises detecting  that a volume of fluid that enters the pump chamber during a retraction stroke of a piston included in the at least one pump for a consecutive number of strokes at the second speed is less than a threshold volume of fluid, but has been modified by Childers to teach this limitation (please see the rejection of claim 1 above). Childers further teaches that the consecutive number of strokes is equal to or greater than four strokes of the at least one pump (six, Para 239) (please see the rejection of claim 8 above for motivation for this number of strokes). Singh/Childers does not explicitly disclose that the threshold value is less than or equal to 1.5 milliliters. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Singh/Childers to include the threshold volume as being less than or equal to 1.5 milliliters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Additionally, Applicant discloses that different low fluid flow conditions can utilize different criteria and that a threshold volume less than or equal to 1.5 milliliters is only one example of the criteria (Para 88,89) and is not provided with criticality. Therefore, it would have been an obvious matter of design choice to modify the threshold volume to be less than or equal to 1.5 milliliters since Applicant has not disclosed that having this criteria solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality of this criteria, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Re claim 10, Singh discloses that the processor is further configured to determine that a drain exit criteria is met (“unit a desired volume of dialysis solution has been pumped to or from a location”, Para 70).  
Re claim 11, Singh discloses that the at least one pump comprises: a first piston 133A+134A configured to move towards the cassette to decrease a volume of a first pump chamber 138A of the at least one pump chamber and move away from the cassette to increase the volume of the first pump chamber of the at least one pump chamber (Para 56); and a second piston 133B+134B configured to move towards the cassette to decrease a volume of a second pump chamber 138B of the at least one pump chamber and move away from the cassette to increase the volume of the second pump chamber of the at least one pump chamber (Para 56),Page 3 of 9Application No. 16/447,759Reply to Restriction Requirement wherein a first side of the cassette is disposed proximate a cassette interface 110 of a PD machine 100 and a second side of the cassette is disposed proximate a door 108 that applies a force to at least one region of the second side of the cassette to hold the cassette against the cassette interface (Para 155).
Re claim 12, Singh discloses a number of inflatable members 142 (Fig 4) configured to open a fluid path between the line and the at least one pump chamber (Para 57).

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “the fluid flow condition in Childers is not detected ‘while the at least one pump is operating at the second speed’ as recited in claim 1” and “thus, Childers does not cure the deficiencies of Singh with response to these features of claim 1”, the Examiner respectfully disagrees. As set forth in the rejection of claim 1 above, the primary reference of Singh discloses the claimed consecutive number of retraction strokes, causing a repeated filling of the at least one pump chamber to drain the patient, at the second speed; Childers teaches using repeated filling of the at least one pump chamber to drain the patient to detect a low fluid volume condition. Even though Childers does not explicitly teach the detection of low fluid volume condition to occur while at a second speed that is lower than a first speed, the rejection sets forth (and one of ordinary skill in the art would recognize) that Childer’s detection occurs during the same draining process that occurs at Singh’s second speed. Therefore, this argument is not persuasive.
Regarding Applicant’s argument that “Childers suggests that a real time volume of fluid pushed through the machine can be calculated for a single stroke of the piston” but that “this value is different than the value used to set the alarm above at the end of the drain phase, and the real time volume is not calculated based on a consecutive number of strokes [of the piston] at the second speed, as claimed”, the Examiner respectfully disagrees. It is believed that the Applicant is arguing that the claim requires the sum of the consecutive strokes to determine the claimed “volume of fluid that enters the pump” and that this sum must be “less than a threshold volume of fluid”; however, this is not what is claimed. Rather, as written, claim 1 only requires that a consecutive number of strokes occur and that a volume of fluid that enters during these strokes be less than a threshold volume of fluid – this limitation as written is broad enough to read on both a sum of the strokes providing a volume that is less than a threshold and the individual strokes each providing a volume that is less than a threshold. Therefore, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783